639 So. 2d 205 (1994)
Kenneth RAMSEYER, Appellant,
v.
William WILLIAMSON and Joyce Williamson, his wife, Appellee.
No. 94-567.
District Court of Appeal of Florida, Fifth District.
July 22, 1994.
*206 Gary A. Bloom, Palm Coast, and Bradford D. Kaufman, West Palm Beach, for appellant.
No appearance for appellee.
HARRIS, Chief Judge.
Appellant, Kenneth Ramseyer, appeals the trial court's denial of his motion to dissolve a writ of garnishment. Because this is not an appealable non-final order pursuant to Rule 9.130, Florida Rules of Appellate Procedure, this appeal is dismissed.
We note that Mr. Ramseyer included within his initial brief a document entitled "Petition for Writ of Prohibition." Because this document was not properly filed with this court, it is without effect.
DAUKSCH and COBB, JJ., concur.